Exhibit 10.34

CONSULTING AGREEMENT

This Consulting Agreement, entered into as of August 20, 2006, by and between
Paul Yonamine, an individual, (hereinafter called “Consultant”), and Hoku
Scientific, Inc., a corporation organized and existing under the laws of the
State of Delaware, and having an office and place of business at 1075 Opakapaka
Street, Kapolei, Hawaii 96707 (hereinafter called (“Hoku”).

Recitals

WHEREAS, Hoku’s business relates to clean energy technology research,
development and commercialization, including fuel cells, solar products and
polysilicon; and

WHEREAS, the Consultant is a former Director and Chair of the Audit Committee of
Hoku, and has extensive business contacts and relationships that may benefit
Hoku’s business; and

WHEREAS, Hoku desires to utilize Consultant’s services in connection with Hoku’s
business upon the conditions hereinafter set forth:

NOW THEREFORE, in consideration of the value exchanged and terms as stated
herein, the parties hereto mutually agree as follows:

Agreement

1. Engagement. Hoku agrees to engage Consultant on the compensation basis
indicated below to perform the services stated herein, and Consultant hereby
accepts this engagement by Hoku.

2. Independent Contractor. The parties intend and agree that Consultant is
acting and will act as an independent contractor and not as an employee of Hoku
in the performance of services required under this Agreement.

3. Services. Consultant agrees to make introductions to senior level executives
and to facilitate business discussions with companies in Japan as requested by
Hoku. These services may include attending meetings in Japan, participating in
conference calls, and drafting written correspondence on behalf, and at the
request, of Hoku.

4. Compensation Basis. As compensation for Consultant’s services, all director
stock options previously granted to Consultant during the term of his service on
Hoku’s Board of Directors, which remained outstanding as of Consultant’s last
day of service on Hoku’s Board of Directors (“Consultant’s Stock Options”),
shall continue to vest in accordance with their terms as long as Consultant
continues to provide services to Hoku pursuant to this Agreement. Consultant
shall receive no cash or other compensation from Hoku for Consultant’s services;
provided, however that Hoku shall reimburse Consultant for all pre-approved
out-of -pocket expenses incurred by Consultant in performing the Services.

5. Duty to Report: Control Group. Consultant shall report to Dustin Shindo,
chairman of the board, president and CEO of Hoku in the performance of services.
Only Dustin Shindo shall be authorized to request services of Consultant or to
receive services from Consultant.

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Page 1 of 11



--------------------------------------------------------------------------------

6. Confidentiality. Consultant understands that Hoku continually obtains and
develops valuable proprietary and confidential information concerning its
business, business relationships and financial affairs (the “Confidential
Information”) which may become known to Consultant in connection with
Consultant’s involvement with Hoku. By way of illustration, but not limitation,
Confidential Information may include Inventions (as hereafter defined), trade
secrets, technical information, know-how, research and development activities of
Hoku, product and marketing plans, customer and supplier information and
information disclosed to Hoku or to Consultant by third parties of a proprietary
or confidential nature or under an obligation of confidence. Confidential
Information is contained in various media, including without limitation, patent
applications, computer programs in object and/or source code, flow charts and
other program documentation, manuals, plans, drawings, designs, technical
specifications, laboratory notebooks, supplier and customer lists, internal
financial data and other documents and records of Hoku. Confidential Information
also includes any knowledge of developments and business methods, which may in
themselves be generally known but whose use by Hoku is not generally known.

Consultant acknowledges that all Confidential Information, whether or not in
writing and whether or not labeled or identified as confidential or proprietary,
is and shall remain the exclusive property of Hoku or the third party providing
such information to Consultant or Hoku. Consultant agrees that Consultant shall
use, publish and disclose Confidential Information only in the performance of
Consultant’s duties for Hoku and in accordance with Hoku’s policy with respect
to the protection of Confidential Information. Consultant agrees not to use or
disclose such Confidential Information for Consultant’s own benefit or for the
benefit of any other person or business entity. The obligations assumed under
this provision shall last during the term of this Agreement and shall survive
indefinitely after the termination of this Agreement.

Consultant agrees to protect the confidentiality of Confidential Information in
Consultant’s possession. Upon the termination this Agreement or at any time upon
Hoku’s request, Consultant shall return immediately to Hoku any and all
materials containing any Confidential Information then in Consultant’s
possession or under Consultant’s control.

Confidential Information shall not include information which (a) is or becomes
generally known within Hoku’s industry through no fault of Consultant; (b) was
known to Consultant at the time it was disclosed as evidenced by Consultant’s
written records at the time of disclosure, except where such knowledge was
gained during Consultant’s previous employment with Hoku; (c) is lawfully and in
good faith made available to Consultant by a third party who did not derive it
from Hoku and who imposes no obligation of confidence on Consultant’s; or (d) is
required to be disclosed by a governmental authority or by order of a court of
competent jurisdiction, provided that such disclosure is subject to all
applicable governmental or judicial protection available for like material and
minimum of 30 days advance notice is given to Hoku.

6.1. Insider Trading. Consultant understands that he will have access to
material non-public information regarding Hoku, and agrees to be bound by the
terms of Hoku’s Insider Trading Policy attached hereto as Exhibit A, and Hoku’s
Policy Regarding Stock Trading by Directors, Officers and Other Designated
Insiders attached hereto as Exhibit B.

7. Other Agreements. Consultant hereby represents to Hoku that, except as may be
identified on Exhibit C, Consultant is not bound by any agreement or any other
previous or existing business relationship which conflicts with or prevents the
full performance of Consultant’s duties and obligations to Hoku (including
Consultant’s duties and obligations under this or any other agreement with Hoku)
during the term of this Agreement.

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Page 2 of 11



--------------------------------------------------------------------------------

Consultant understands that Hoku does not desire to acquire from Consultant any
trade secrets, know-how or confidential business information Consultant may have
acquired from others. Therefore, Consultant agrees that during the term of this
Agreement, Consultant will not improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer, or any other
person or entity with whom Consultant has an agreement or to whom Consultant
owes a duty to keep such information in confidence. Those persons or entities
with whom Consultant has such agreements or to whom Consultant owes such a duty
are identified on Exhibit C. If there is no Exhibit C attached, or if there is
nothing listed on it, Consultant represents that there are no such agreements or
person or entities.

8. Nonsolicitation. Consultant agrees during the term of this Agreement, and for
a period of three years after the termination or cessation of this engagement,
for any reason, Consultant shall not directly or indirectly recruit, solicit or
hire any employee of Hoku, or induce or attempt to induce any employee of Hoku
to discontinue his or her employment relationship with Hoku.

9. Notification of New Employer. When this Agreement has terminated, Consultant
hereby grants consent to notification by the Company to Consultant’s new
employer about Consultant’s rights and obligations under this Agreement.

10. State and Federal Laws. Consultant and Hoku are each responsible for making
their own payments and for any general excise tax (G.E.T.) payable with respect
to the funds credited or allocated to it. Each party will comply fully with all
applicable Federal, State and Local Laws, ordinances, rules and regulations.
Each party’s obligations under this paragraph will survive termination of this
Agreement.

11. Term & Termination. This Agreement shall take effect on the date of Hoku’s
annual shareholder meeting for the fiscal year ended March 31, 2006 (the
“Effective Date”), and shall terminate on the one-year anniversary of the
Effective Date. This Agreement and its related terms may be extended upon mutual
consent by both parties.

11.1. This Agreement may be terminated at any time during the term hereof by
notice in writing to the other party in which case termination shall be
effective fifteen (15) calendar days after receipt of such notice by the other
party or at such later date as may be mutually agreed to by the parties.

11.2. This Agreement may be terminated immediately by Hoku if Consultant
violates Hoku’s Insider Trading Policy attached hereto as Exhibit A, or Hoku’s
Policy Regarding Stock Trading by Directors, Officers and Other Designated
Insiders attached hereto as Exhibit B.

11.3. It is expressly agreed that upon termination of this Agreement all rights
and obligations of the parties hereunder shall cease and terminate except for
responsibilities with respect to confidentiality, non-solicitation, the payment
of Consultant’s pre-approved expenses. It is further acknowledged and understood
by Consultant that the vesting of Consultant’s Stock Options shall cease
immediately upon the expiration or earlier termination of this Agreement.
Notwithstanding anything to the contrary herein, following the expiration or
termination of this Agreement, Consultant shall not trade in the securities of
Hoku until any Confidential Information which is material is publicly
disseminated by Hoku or otherwise becomes clearly and objectively immaterial to
an investor’s decision to trade in such securities.

12. Modification. This Agreement shall not be modified except by agreement, in
writing, signed by a duly authorized officer of Hoku and by Consultant.

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Page 3 of 11



--------------------------------------------------------------------------------

13. Arbitration. Consultant and Hoku agree that any dispute or claim arising out
of this Agreement shall be subject to final and binding arbitration, pursuant to
Chapter 658A, Hawaii Revised Statutes. The arbitration shall be conducted by one
arbitrator who is a member of Dispute Prevention & Resolution “DPR”). The
arbitration shall be held in Honolulu, Hawaii. The arbitrator shall have
authority to determine the arbitrability of any claim and enter a final and
binding judgment at the conclusion of any proceedings in respect of the
arbitration. The arbitrator shall apply Hawaii substantive law in all respects.
In the event no Hawaii law exists on a particular issue, the arbitrator shall
apply California law.

14. Non-assignability. This Agreement shall be interpreted under the laws of the
State of Hawaii. This agreement constitutes the entire agreement of the parties
and may not be assigned by Consultant and shall be binding on or inure to the
benefit of the parties hereto.

15. General.

15.1. In the event that any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and all other provisions shall remain in
full force and effect. If any of the provisions of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law.

15.2. No delay or omission by Hoku in exercising any right under this Agreement
will operate as a waiver of that or any other right. No waiver or consent given
by Hoku on any occasion will be construed as a bar to or continuing waiver of
any right on any other occasion.

15.3. Consultant acknowledges that the restrictions contained in this Agreement
are necessary for the protection of the business and goodwill of Hoku and are
reasonable for such purpose. Consultant agrees that any breach of this Agreement
by Consultant will cause irreparable damage to Hoku and that in the event of
such breach, Hoku shall be entitled, in addition to monetary damages and to any
other remedies available to Hoku under this Agreement and at law, to equitable
relief, including injunctive relief.

15.4. This Agreement may be executed in one or more counterparts with each copy
being deemed an original and all of which shall constitute one and the same
instrument.

15.5. This Agreement shall be construed as a sealed instrument and shall in all
events and for all purposes be governed by, and construed in accordance with,
the laws of the State of Hawaii without regard to any choice of law principle
that would dictate the application of the laws of another jurisdiction.

(Signature Page Immediately Follows)

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Page 4 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement in duplicate the day and year first above written.

 

“HOKU”     “CONSULTANT” HOKU SCIENTIFIC, INC.     By:   /s/ Dustin Shindo    
/s/ Paul Yonamine  

Dustin Shindo

Chairman of the Board,

President & CEO

    Paul Yonamine

 

Page 5 of 11



--------------------------------------------------------------------------------

EXHIBIT A

HOKU SCIENTIFIC, INC.

POLICY AGAINST TRADING ON THE BASIS

OF INSIDE INFORMATION

During the course of your employment with Hoku Scientific, Inc. (the “Company”),
you may receive important information that is not yet publicly available, i.e.,
not disclosed to the public in a press release or SEC filing (“inside
information”), about the Company or about other publicly-traded companies with
which the Company has business dealings. Because of your access to this
information, you may be in a position to profit financially by buying or selling
or in some other way dealing in the Company’s stock or stock of another
publicly-traded company, or to disclose such information to a third party who
does so (a “tippee”).

For anyone to use such information to gain personal benefit, or to pass on, or
“tip,” the information to someone who does so, is illegal. There is no “de
minimis” test. Use of inside information to gain personal benefit and tipping
are as illegal with respect to a few shares of stock as they are with respect to
a large number of shares. You can be held liable both for your own transactions
and for transactions effected by a tippee, or even a tippee of a tippee. Even
the appearance of insider trading in stock must be avoided to preserve the
Company’s reputation of adhering to the highest standards of conduct.

As a practical matter, it is sometimes difficult to determine whether you
possess inside information. The key to determining whether nonpublic information
you possess about a public company is “inside information” is whether
dissemination of the information would be likely to affect the market price of
the company’s stock or would be likely to be considered important by investors
who are considering trading in that company’s stock. Certainly, if the
information makes you want to trade, it would probably have the same effect on
others. Both positive and negative information can be material. If you possess
“inside information,” you must refrain from trading in a company’s stock,
advising anyone else to do so or communicating the information to anyone else
until you know that the information has been disseminated to the public.
“Trading” includes engaging in short sales, transactions in put or call options,
hedging transactions and other inherently speculative transactions.

Additionally, you may not discuss material, non-public information about the
Company with anyone outside the Company. This prohibition covers spouses, family
members, friends, business associates, or persons with whom we are doing
business (except to the extent that such persons are covered by a non-disclosure
agreement and the discussion is necessary to accomplish a business purpose of
the Company). You may not participate in “chat rooms” or other electronic
discussion groups on the Internet concerning the activities of the Company or
other companies with which the Company does business, even if you do so
anonymously. You may never recommend to another person that he or she buy or
sell our stock.

Although by no means an all-inclusive list, information about the following
items may be considered to be “inside information” until it is publicly
disseminated:

 

  1. financial results or forecasts;

 

  2. major new products or processes;

 

  3. acquisitions or dispositions;

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Exhibit A

(Page 6 of 11)



--------------------------------------------------------------------------------

  4. pending public or private sales of debt or equity securities or declaration
of a stock split;

 

  5. major contract awards or cancellations;

 

  6. scientific results;

 

  7. top management or control changes;

 

  8. possible tender offers;

 

  9. significant write-offs;

 

  10. significant litigation;

 

  11. impending bankruptcy;

 

  12. gain or loss of a significant customer or supplier;

 

  13. pricing changes or discount policies;

 

  14. corporate partner relationships; and

 

  15. notice of issuance of patents.

This policy continues to apply to your transactions in the Company’s stock even
after you have terminated employment. If you are in possession of material
nonpublic information when your employment terminates, you may not trade in the
Company’s stock until the information has become public or is no longer
material.

Anyone who effects transactions in the Company’s stock or the stock of other
public companies engaged in business transactions with the Company (or provides
information to enable others to do so) on the basis of inside information is
subject to both civil liability and criminal penalties, as well as disciplinary
action, including possibly the immediate termination of employment, by the
Company. An employee who has questions about these matters should speak with his
or her own attorney or to the Company’s General Counsel, at (808) 682-7800.

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Exhibit A

(Page 7 of 11)



--------------------------------------------------------------------------------

EXHIBIT B

HOKU SCIENTIFIC, INC.

POLICY REGARDING STOCK TRADING BY DIRECTORS, OFFICERS

AND OTHER DESIGNATED INSIDERS

The Board of Directors of Hoku Scientific, Inc. (the “Company”) believes that
officers, directors and employees of the Company should have a meaningful
investment in the Company. As stockholders themselves, officers, directors and
employees are more likely to represent the interests of other stockholders.
Likewise, officers and employees may perform more effectively with the incentive
of stock options or stock ownership.

However, from time to time, officers, directors, persons who are “observers” at
meetings of the Board of Directors of the Company and employees will be aware of
information that could be material to a stockholder’s investment decision, but
which in the best interests of the Company should not be disclosed until some
later time. Hindsight can be remarkably acute, and an accusation can always be
made that at any particular time a purchase or sale of securities by an insider
was motivated by undisclosed favorable or unfavorable information. In such
circumstances, the appearance of impropriety can be as problematic as an actual
abuse, both to the Company and to the insider involved.

The Board of Directors has therefore determined that it would be useful to
establish this policy for securities transactions by officers, directors,
persons who have been designated by the Company as “observers” at meetings of
the Board of Directors of the Company (“Observers”) and all employees.

A. WINDOW PERIOD. Generally, except as set forth in this policy, officers,
directors, Observers and employees may buy or sell securities of the Company
only during a “window period.” Window periods shall generally commence on the
second business day after general public release of material information about
the Company, such as customer contracts and annual and quarterly revenues. The
“window” generally closes on the first day of the last month of the quarter, and
may be closed early or may not open if, in the judgment of the Company’s Chief
Executive Officer, or his or her designee, there exists undisclosed information
that would make trades by members of the Company’s officers, directors,
Observers and employees inappropriate. An officer, director, Observer or
employee who believes that special circumstances require him or her to trade
outside the window period should consult with the Company’s General Counsel.
Permission to trade outside the “window” will be granted only where the
circumstances are extenuating and there appears to be no significant risk that
the trade may subsequently be questioned. Trading by an officer or employee that
is outside of the permitted “window period,” or trading without pre-clearance
(described in further detail in paragraph B below) constitutes cause for
termination of employment.

 

  1. Exception to Window Period.

a. Option Exercises. Directors, Observers, officers and other employees may
exercise options granted under the Company’s stock option plans without
restriction to any particular period. However, the subsequent sale of the stock
acquired upon the exercise of options is subject to all provisions of this
policy.

b. 10b5-1 Automatic Trading Programs. In addition, purchases or sales of the
Company’s securities made pursuant to, and in compliance with, a written plan

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Exhibit A

(Page 8 of 11)



--------------------------------------------------------------------------------

established by a director, Observer, officer or employee that meets the
requirements of Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Plan”) may be made without restriction to any
particular period provided that (i) the Plan was established in good faith, in
compliance with the requirements of Rule 10b5-1, at the time when such
individual was not in possession of material nonpublic information about the
Company and the Company had not imposed any trading blackout period, (ii) the
Plan was reviewed by the Company prior to establishment, solely to confirm
compliance with this policy and the securities laws, and (iii) the Plan allows
for the cancellation of a transaction and/or suspension of such Plan upon notice
and request by the Company to the individual if any proposed trade (a) fails to
comply with applicable laws (i.e., exceeding the number of shares that may be
sold under Rule 144) or (b) would create material adverse consequences for the
Company. The Company shall be notified of any amendments to the Plan or the
termination of the Plan.

B. PRE-CLEARANCE OR ADVANCE NOTICE OF TRANSACTIONS. In addition to the
requirements of paragraph A above, officers, directors, Observers and employees
may not engage in any transaction in the Company’s securities, including any
purchase or sale in the open market, loan, pledge, or other transfer of
beneficial ownership, without first obtaining pre-clearance of the transaction
from the Company’s Chief Executive Officer, or his or her designee, at least two
(2) trading days in advance of the proposed transaction. The Chief Executive
Officer, or his designee will then determine whether the transaction may proceed
and, if so, will direct a Compliance Officer to assist in complying with the
reporting requirements under Section 16(a) of the Exchange Act. Pre-cleared
transactions not completed within five (5) business days shall require new
pre-clearance under the provisions of this paragraph. The Company may, at its
discretion, shorten such period of time, even after pre-clearance has been
granted, if new material information about the Company arises. To the extent
possible, advance notice of upcoming transactions effected pursuant to an
established 10b5-1 automatic trading plan under paragraph A(1)(b) above shall be
given to the General Counsel. Upon the completion of any transaction, any
officer, director, Observer or employee who is subject to the Company’s
Section 16 Compliance Program must immediately notify the appropriate persons as
set forth in Section 3 of the Company’s Section 16 Compliance Program so that
the Company may assist in the Section 16 reporting obligations.

C. PROHIBITION OF SPECULATIVE TRADING. No officer, director, Observer or
employee may engage in short sales, transactions in put or call options, certain
hedging transactions or other inherently speculative transactions with respect
to the Company’s stock at any time.

D. COVERED INSIDERS. The provisions outlined in this policy apply to all
officers, directors, Observers and employees of the Company. Generally, any
entities or family members whose trading activities are controlled or influenced
by any of such persons should be considered to be subject to the same
restrictions.

E. SHORT-SWING TRADING/SECTION 16 REPORTS. Officers and directors subject to the
reporting obligations under Section 16 of the Exchange Act should take care not
to violate the prohibition on short-swing trading (Section 16(b) of the Exchange
Act) and the restrictions on sales by control persons (Rule 144), and should
file all appropriate Section 16(a) reports (Forms 3, 4 and 5), all of which have
been enumerated and described in a separate Section 16

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Exhibit A

(Page 9 of 11)



--------------------------------------------------------------------------------

Compliance Memorandum. In accordance with Regulation BTR under the Exchange Act,
no director or executive officer of the Company shall, directly or indirectly,
purchase, sell or otherwise acquire or transfer any equity security of the
Company (other than an exempt security) during any “blackout period” (as defined
in Regulation BTR) with respect to such equity security, if such director or
executive officer acquires or previously acquired such equity security in
connection with his or her service or employment as a director or executive
officer. This prohibition shall not apply to any transactions that are
specifically exempted from Section 306(a)(l) of the Sarbanes-Oxley Act of 2002
(as set forth in Regulation BTR), including but not limited to, purchases or
sales of the Company’s securities made pursuant to, and in compliance with, a
written plan established by a director or executive officer that meets the
requirements of Rule 10b5-1 under the Exchange Act; compensatory grants or
awards of equity securities pursuant to a plan that, by its terns, permits
executive officers and directors to receive automatic grants or awards and
specifies the terms of the grants and awards; or acquisitions or dispositions of
equity securities involving a bona fide gift or by will or the laws of descent
or pursuant to a domestic relations order. The Company shall timely notify each
director and executive officer of any blackout periods in accordance with the
provisions of Regulation BTR.

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Exhibit A

(Page 10 of 11)



--------------------------------------------------------------------------------

EXHIBIT C

Prior Agreements

[Initial One] /s/ Paul Yonamine

 

  X   No prior agreements

 

        The following is a complete list of all prior agreements to which I am
bound that conflict with or prevent the full performance of my duties and
obligations to Hoku during the term of this Agreement:

 

Hoku Initials     /s/ DS 8/23/06     Consultant Initials       

Exhibit A

(Page 11 of 11)